Title: Abigail Adams to Cotton Tufts, 30 May 1790
From: Adams, Abigail
To: Tufts, Cotton


dear sir
N york 30 May 1790.
I received your kind Letter of May  last week I was very sorry to hear that you and your Family had not escaped the prevailing sickness. the disorder has universally prevaild here. not a single one of our Family, except mr Adams has escaped, and Polly, it was very near proving fatal too. We Have been in very great anxiety for the Pressident. during the state of Suspence, it was thought prudent to say very little upon the Subject as a general allarm might have proved injurious to the present state of the Government. he has been very unwell through all the Spring, labouring with a Billious disorder but thought, contrary to the advise of his Friends that he should exercise it away without medical assistance; he made a Tour upon Long Island of 8 or ten days which was a temporary Relief, but soon after his return he was Seazd with a voilent Plurisy Fever attended with every bad Symptom, and just at the Crisis was seazd with Hicups & rattling in the Throat, so that mrs washington left his Room thinking him dying the Physicians apprehended him in a most dangerous state. James powders had been administerd, and they produced a happy Effect by a profuse perspiration which reliefd his cough & Breathing, and he is now happily so far recoverd as to ride out daily. I do not wish to feel again Such a state of anxiety as I experienced for several days I had never before entertaind any Idea of being calld to fill a Place that I have not the least ambition to attain to, the age of the two gentlemen being so near alike that the Life of one was as Probable as that of the other, but such a Train of fearfull apprehensions allarm’d me upon the threatning prospect, that I Shudderd at the view. the weight of Empire, particularly circumstanced as ours is, without firmness without age and experienced without, a Revenue setled, & establishd, loaded with a debt, about which there is little prospect of an agreement, would bow down any man who is not supported by a whole Nation & carry him perhaps to an early Grave with misiry & disgrace. I saw a Hydra Head before me, envy Jealousy Ambition, and all the Banefull passions in League. do you wonder that I felt distrest at the view? yet I could not refrain from thinking that even a Washington might esteem himself happy to close his days before any unhappy division or disasterous event had tarnishd the Lusture of his Reign
For the Assumption of the debts you will see in the papers a wise and judicious Speach of Father Sherman as he is call’d, and a very able & Lengthy one of mr Ames’s. all has been Said upon the subject that reason justice, good policy could dictate. I hope it will yet take place, but mr M—— leads the Virginians like a flock of sheep. if congress should rise without assuming, I perdict that the Next year will not be so tranquil as the last, let who will hold the Reigns
With Regard to our own private affairs mr A says the Money for mr Parsons shall be ready at the Time when our sons time is up and that he approves of your proposal that John Should pay it himself to mr Parsons. as to the House, he thinks that, if a credible person or Family could be found to take the rest of the House at a Rent, equal to the present after deducting what must be given for an office, it would be advisable to let mr J—— have it, but if not an office had better be procured else where, and he would request you to use your own judgment about it. if you are in want of 30 pounds before commencment you will draw for it. I am fully of your mind that the place which Pratt lives upon had better be let at a certain sum under restrictions. as to the other, it would be better for us if the whole sum had been laid out in paper securities, then one might have had a chance of some benifit from it. Pratt has such an Army to mantain, & tho an honest Man I believe, he must be embarressd with such a Numerous Family. I believe G Thayer a much better Farmer.
As to commencment I do not know what Thomas wishes. if I could have been at Home to have taken the trouble upon myself I should have been willing that he should have made a similar entertainment to his Brothers, and am willing that it should be so now, but know not how to trouble our Friends with it. it has given both mr A & me great satisfaction to learn that he acquited himself so much to his Honour & the pleasure of his Friends at the exhibition
The Hams arrived safe and appear to be very fine. I shall pay Barnard the money for them.
Present me kindly to all inquiring Friends and believe me Sincerely Yours
A Adams
you will be so good as to write me Soon
